899 F.2d 1228
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Daniel R. MAXIE, Petitioner,v.UNITED STATES POSTAL SERVICE, Respondent.
No. 90-3025.
United States Court of Appeals, Federal Circuit.
March 14, 1990.

Before MAYER, Circuit Judge, BALDWIN and FRIEDMAN, Senior Circuit Judges.
BALDWIN, Senior Circuit Judge.

DECISION

1
Petitioner, Daniel R. Maxie, seeks review of the final decision of the Merit Systems Protection Board (board), docket no. DA 3538910343, dismissing for lack of jurisdiction, his appeal from the United States Postal Service's (USPS) denial of his request for reinstatement.  We affirm.

OPINION

2
Under 5 C.F.R. Sec. 353.303 (1989), a USPS employee who has been separated from employment due to a compensable injury or for reasons substantially related to a compensable injury and whose recovery exceeds one year, is entitled to priority consideration for reinstatement.  See 5 U.S.C. Sec. 8151(b) (1988).  An employee who is denied reinstatement may appeal to the board.  5 C.F.R. Sec. 353.401 (1989).   See also Minor v. Merit Sys. Protection Bd., 819 F.2d 280, 282 (Fed.Cir.1987).  However, if an employee is removed for cause rather than for a compensable injury, he cannot appeal to the board.   Minor, 819 F.2d at 282.


3
Because Maxie was terminated from his position as mail carrier for falsification of compensation forms and not because of a compensable injury, the MSPB correctly decided that it lacked jurisdiction to review Maxie's petition for reinstatement.